Citation Nr: 0401633	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  96-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to January 1970.  

This matter has been before the Board on four prior 
occasions.  In December 1997, a remand was ordered to 
accomplish further development.  In January 1999, the matter 
was denied by the Board.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
("Court").  In an October 2000 Order, the Court vacated the 
January 1999 Board decision and remanded the matter to the 
Board for development consistent with the Joint Motion for 
Remand and Motion for a Stay of Proceedings.  The matter 
again came before the Board in August 2001, at which time 
another remand was ordered.  In June 2003, the matter was 
denied by the Board and, once again, the veteran appealed 
this decision to the Court.  In a September 2003 Order, the 
Court vacated the June 2003 decision of the Board and 
remanded the matter for additional development..


REMAND

In its September 2003 Order the Court granted a joint motion 
to remand.  The motion to remand stated, in essence, that the 
veteran had not been adequately notified of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The Board also 
notes that VA regulations have been revised to implement the 
statutory changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).   The VCAA provides that upon receipt of a 
complete or substantially complete application VA is required 
to notify the claimant and the claimant's representative, if 
any, of any information necessary to substantiate the claim 
and to indicate which information should be provided by the 
claimant and which information VA will attempt to obtain.  
See 38 C.F.R § 3.159(b)(1).  

It is also significant to note that prior to the Court's 
order, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), a regulation which allowed the Board to 
provide the requisite VCAA notice without remanding such 
matters to the RO.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
and any other applicable legal precedent.  
In particular, the RO should ensure that 
the appellant is advised specifically of 
what he needs to establish his claim, 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  The appellant should 
be afforded the requisite period of time 
to respond.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




